Harwell, J.
The bill of exceptions recites that the defendant was convicted in the city court of Leesburg for violation of the liquor law; that he made a motion for a new trial, and made amendments thereto, which were duly approved. It further recites: “The said motion, pursuant to the order of the court, came on for a hearing at chambers, in Leesburg, Ga.; and said motion was, on the eighth day of August, 1917, overruled by the court on each and all grounds therein stated.” It then specifies the portions of the record material to “a clear under*157standing of the errors complained of.” There is no exception to the overruling of the motion for a new trial, or to any judgment of the court. Hence there is no question raised for this court to pass upon. See Citizens Banking Co. v. Paris, 119 Ga. 517, 518 (46 S. E. 638), and cases cited; Ocean Steamship Co. v. Blumberg, 16 Ga. App. 861 (86 S. E. 1070), and citations.
Decided October 31, 1917.
Accusation of misdemeanor; from city court of Leesburg— Judge Martin. August 8, 1917.
R. R. Forrester, for plaintiff in error.
J. B. Hoyl, solicitor, contra.

Writ of error dismissed.


Broyles, P. J., and Bloodworth, J., concur.